Biggger, J.
(memorandum of decision.)
The ordinance in question interferes with or abridges the rights of a manufacturer of another state and is, therefore, in conflict with the. national constitution which says that the rights of citizens of one state shall not be abridged by the residents of another.
Error to the police court of Columbus.
This case involved the ordinance passed by the city council of Columbus requiring bilí posters to take out a license before distributing or posting bills or printed matter. Angove was arrested for distributing bills advertising “Pheno Caffine” made in Massachusetts, without first taking out a license. •He was fined $50 and costs.